                Case 3:18-cv-01865-RS Document 217 Filed 07/08/19 Page 1 of 3




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID M. MORRELL
     Deputy Assistant Attorney General
 3   CHRISTOPHER A. BATES
     GLENN M. GIRDHARRY
 4   COLIN A. KISOR
     CHRISTOPHER R. REIMER
 5   DANIEL A. SCHIFFER
     Attorneys
 6   United States Department of Justice
     Civil Division
 7   950 Pennsylvania Avenue, NW, Room 3141
     Washington, DC 20530
 8   Telephone: (202) 514-3301
     Email: glenn.girdharry@usdoj.gov
 9
10   Attorneys for Defendants

11                                     UNITED STATES DISTRICT COURT
12
                                    NORTHERN DISTRICT OF CALIFORNIA
13
                                             SAN FRANCISCO DIVISION
14
15
       STATE OF CALIFORNIA,                                   Case No. 3:18-cv-1865-RS
16
               Plaintiffs,
17
18             v.                                             NOTICE OF APPEARANCE

19     WILBUR L. ROSS,
       Secretary of Commerce, et al.,
20
21             Defendants.

22
23
24
25
26
27
28
                                                          1
     State of California v. Ross, et al., 18-cv-1865-RS
     Notice of Appearance
                Case 3:18-cv-01865-RS Document 217 Filed 07/08/19 Page 2 of 3




 1            PLEASE TAKE NOTICE of the entry of appearance of the following undersigned
 2   Department of Justice Attorney as an attorney to be noticed for Defendants in the above-
 3   captioned matter:
                                GLENN M. GIRDHARRY
 4
                                Attorney
 5                              United States Department of Justice
                                Civil Division
 6                              950 Pennsylvania Avenue, NW, Room 3141
                                Washington, DC 20530
 7
                                (202) 514-3301
 8                              glenn.girdharry@usdoj.gov

 9   Dated: July 8, 2019                                  Respectfully submitted,
10
                                                          JOSEPH H. HUNT
11                                                        Assistant Attorney General
12                                                        DAVID M. MORRELL
13                                                        Deputy Assistant Attorney General

14                                                        /s/ Glenn M. Girdharry
                                                          CHRISTOPHER A. BATES
15
                                                          GLENN M. GIRDHARRY
16                                                        COLIN A. KISOR
                                                          CHRISTOPHER R. REIMER
17                                                        DANIEL A. SCHIFFER
18                                                        Attorneys
                                                          United States Department of Justice
19                                                        Civil Division
                                                          950 Pennsylvania Avenue, NW, Room 3141
20                                                        Washington, DC 20530
21                                                        Telephone: (202) 514-3301
                                                          Email: glenn.girdharry@usdoj.gov
22
23
24
25
26
27
28
                                                             2
     State of California v. Ross, et al., 18-cv-1865-RS
     Notice of Appearance
                Case 3:18-cv-01865-RS Document 217 Filed 07/08/19 Page 3 of 3



                                            CERTIFICATE OF SERVICE
 1
 2          I certify that on July 8, 2019, I electronically filed the foregoing with the Clerk of Court
     by using the CM/ECF system, which will deliver a copy to all counsel of record.
 3
 4            Executed on July 8, 2019, at Washington, DC.

 5                                                        By: s/Glenn M. Girdharry
                                                          GLENN M. GIRDHARRY
 6                                                        United States Department of Justice
 7                                                        Civil Division

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             3
     State of California v. Ross, et al., 18-cv-1865-RS
     Notice of Appearance
